DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 07/28 have been entered. Claims 8, 10-14 remain pending in the application.  
Response to Arguments
Applicant’s arguments, see PG 1-3, filed 07/28/2022, with respect to Claims 8, 10-14 have been fully considered and are persuasive.  The rejection of 05/10/2022 has been withdrawn. 
Reasons for Allowance
Claims 8, 10-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, the prior art fails to anticipate or render obvious wherein at least one connection point between the first cover part and the second cover part produced exclusively by at least one of the first sealing means and the second sealing means, wherein at least one of: two opposite first connection elements are provided by the first sealing means to connect the two cover parts forming the base cover, and two opposite second connection elements are provided by the second sealing means to connect the two cover parts forming the base cover, along with the structural limitations positively recited in independent claim 8.
Claims 10-14 are dependent on claim 8 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        
/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872